                            IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ALABAMA
                                      (SOUTHERN DIVISION)

                                                   )
  STEEL CITY POPS HOLDING, LLC,                    )   Chapter 11
  et al                                            )   Case No. 19-04687 DSC 11
                                                   )   (Jointly Adminsitered)
     Debtors.                                      )

 ______________________________________________________________________________

  MARK HICKS, PETER BURKE, DAVID )
  HICKS, and MARK HELM,          )
                                 )
       Plaintiffs,               )
                                 )
  v.                             )                     Adv. Proc. No. ____________-DSC
                                 )
  JAMES ALLEN WATKINS, d/b/a     )
  STEEL CITY POPS,               )                     Removed from the Circuit Court
                                 )                     of Jefferson County, Alabama
       Defendant.                )                     Case No. CV-2019-905127.00


                                         NOTICE OF REMOVAL

          Comes now James A. Watkins (the “Defendant”) and hereby removes and gives notice of

 removal of the above-styled action (the “Action”) to the United States Bankruptcy Court for the

 Northern District of Alabama, Southern Division, a unit of the United States District Court for the

 Northern District of Alabama, pursuant to 28 U.S.C. §§ 1344 and 1452, and Rule 9027 of the

 Federal Rule of Bankruptcy Procedure.


                            Background and Statement of Grounds for Removal


          The Action was initially brought in the Circuit Court of Jefferson County, Alabama (the

 “State Court”) namely, Civil Case No. CV-2019-905127.00 as commenced in the names of Mark

 Hicks, Peter Burke, David Hicks, and Mark Helm (collectively, the “Plaintiffs”). The Action is



 [021021-00001/1510029/1]

Case 19-04687-DSC11             Doc 70    Filed 12/18/19 Entered 12/18/19 16:45:56        Desc Main
                                         Document     Page 1 of 5
 related to that certain bankruptcy case styled In re Steel City Pops Holding, LLC, currently pending

 in the United States Bankruptcy Court for the Northern District of Alabama (the “Bankruptcy

 Court”) as case no. 19-04687-DSC-11.


          1.        The Plaintiffs commenced the Action on November 21, 2019, by filing that certain

 Complaint in the State Court.


          2.        In the Complaint the Plaintiffs assert various causes of action related to certain

 loans the Plaintiffs made to the entity “Steel City Pops” See Complaint, Exhibits A-C. The funds

 advanced by each of the Plaintiffs, and upon which the Action is based, were advanced to the one

 or more of the Debtor entities and were used in the operation of the business of the debtors.


          3.        The Plaintiffs are creditors of Steel City Pops Holding, LLC and/or its related

 debtors (collectively, the “Debtors”).


          4.        The Debtors are currently debtors pursuant to chapter 11, title 11, United States

 Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”), having filed voluntary petitions on

 November 14, 2019 (the “Petition Date”).


          5.        The Action relates to and is based upon the manner in which the Debtors conducted

 their business affairs, and the Action further asserts derivate claims that belong to the Debtors'

 estates for which the Plaintiffs lack standing to pursue.


          6.        Accordingly, the Defendant removes this Action to this Court pursuant to 28 U.S.C.

 § 1452(a), which provides that “[a] party may remove any claim or cause of action in a civil action

 . . . to the district court for the district where such civil action is pending, if such district court has

 jurisdiction of such claim or cause of action under section 1334 of this title.” 28 U.S.C. § 1452(a).


 [021021-00001/1510029/1]

Case 19-04687-DSC11            Doc 70    Filed 12/18/19 Entered 12/18/19 16:45:56                Desc Main
                                        Document     Page 2 of 5
          The Bankruptcy Court has original jurisdiction over the Action pursuant to 28 U.S.C. §

 1334(b), which confers jurisdiction over all civil proceedings “arising under title 11, or arising in

 or related to a case under title 11”, and pursuant to the General Order of Reference entered July

 16, 1984 as amended July 17, 1984 by the United States District Court for the Northern District of

 Alabama.


          7.        Each claim in the Action is “related to a case under title 11” because such claims

 are property of the bankruptcy estate and/or are claims against the bankruptcy estate, the

 prosecution of which could conceivably have an effect on the bankruptcy estate, either by

 enlarging the estate through a recovery or by diminishing the estate through the expenditure of

 legal fees. See, e.g., Matter of Lemco Gypsum, Inc., 910 F.2d 784, 789 (11th Cir. 1990) (observing

 that a civil proceeding is related to a case under title 11 if it “could conceivably have an effect on

 the estate being administered in bankruptcy”).


          8.        Removal is timely in that the Defendant has 30 days after receipt, through service

 or otherwise, of a copy of the initial pleading setting forth the claim or cause of action sought to

 be removed, to file a notice of removal. Fed. R. Bankr. P. 9027(a)(3). The Defendant has not yet

 been served with process.


          9.        Upon removal Defendant consents to entry of final orders or judgment by the

 Bankruptcy Court.


          10.       A copy of all process and pleadings in the Action is attached hereto as collective

 Exhibit A.




 [021021-00001/1510029/1]

Case 19-04687-DSC11            Doc 70    Filed 12/18/19 Entered 12/18/19 16:45:56            Desc Main
                                        Document     Page 3 of 5
          WHEREFORE, the Court and parties will please take notice that Mark Hicks, Peter Burke,

 David Hicks, and Mark Helm v. James Allen Watkins, Civil Case No. CV-2019-905127.00, is

 removed to this Court.


                                                     /s/ Daniel D. Sparks
                                                     Daniel D. Sparks
                                                     Bill D. Bensinger
                                                     Attorneys for James A. Watkins


 OF COUNSEL:

 CHRISTIAN & SMALL, LLP
 1800 Financial Center
 505 North 20th Street
 Birmingham, Alabama 35203
 Tel: 205-250-6670
 Email: ddsparks@csattorneys.com
         bdbensinger@csattorneys.com




 [021021-00001/1510029/1]

Case 19-04687-DSC11         Doc 70    Filed 12/18/19 Entered 12/18/19 16:45:56         Desc Main
                                     Document     Page 4 of 5
                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies and affirms that on December 18, 2019, he electronically
 filed the Notice of Removal with the Clerk of the Court, using the ECF system, which will send
 an electronic copy of same to all registered parties. The undersigned further certifies and affirms
 that a copy of the foregoing notice will be served on counsel for the Plaintiff and counsel for the
 Debtors.

          Lee R. Benton
          Samuel C. Stephens
          Benton & Centeno LLP
          2019 Third Ave. North
          Birmingham, AL 35203
          lbenton@bcsattys.com
          sstephens@bcattys.com



                                                      /s/ Daniel D. Sparks
                                                      Daniel D. Sparks




 [021021-00001/1510029/1]

Case 19-04687-DSC11         Doc 70    Filed 12/18/19 Entered 12/18/19 16:45:56            Desc Main
                                     Document     Page 5 of 5
